Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 30, 2019

                                      No. 04-19-00628-CR

                                         Roy TIPPITT,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR13262
                        Honorable Stephanie R. Boyd, Judge Presiding

                                            ORDER

        In accordance with the court’s opinion of this date, appellant’s motion for leave to file a
late notice of appeal is DISMISSED FOR LACK OF JURISDICTION.

       It is so ORDERED on October 30, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2019.

                                                 _____________________________
                                                 Luz Estrada,
                                                 Chief Deputy Clerk